Citation Nr: 0602624	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee patella tendonitis, with endochroma, and right 
tibia fibroma (right knee disorder).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katherine King-Walker







INTRODUCTION

The veteran had active duty service from July 1995 to 
December 2000.

This case comes to the Board of Veteran's Appeals (Board) 
from a July 2001 rating decision.  The veteran filed a notice 
of disagreement in August 2002, and filed a second notice of 
disagreement through his representative later that same 
month.   The RO issued a statement of the case in December 
2002, and the veteran perfected his appeal in December 2002.

FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's right knee disorder has been productive of 
objective displays of tenderness; with extension to 0 degrees 
and at least 130 degrees of flexion.  

2.  The veteran's right knee has been consistently described 
in clinical settings as stable with no weakness. 

3.  The veteran's right knee disorder has not resulted in 
hospitalizations or prevented him from working.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's right knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Board will first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice must be provided to a claimant before the 
initial unfavorable agency or original jurisdiction (AOJ) 
decision on a claim for VA benefits and must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A March 2004 letter from the RO clearly advised the veteran 
of the four elements required by Pellegrini II.  Although 
proper VCAA notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran VCAA notice in March 2004 and readjudicated his 
claims in a December 2004 supplemental statement of the case.  
VA has also provided him every opportunity to submit 
evidence, argue for his claim, and respond to VA notices.
 
As to VA's duty to assist, the veteran's VA treatment records 
are in the claims file.  Several VA examinations were 
conducted (May 2001, March 2003, June 2004, and August 2004), 
and their subsequent reports were reviewed.  

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.

II.  Claim for higher rating

The veteran essentially disagrees with the initial rating of 
10 percent assigned for his service-connected right knee 
disorder.  He asserts that the evidence reflects other 
symptoms of his knee that should be considered in the rating 
decision, thus resulting in a higher rating.  
Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board will thus consider entitlement to "staged ratings" 
with regard to this condition.

The RO assigned the initial 10 percent rating for the 
veteran's right knee disability for painful motion based on 
objective evidence of tenderness, pursuant to 38 C.F.R. § 
4.40 and Diagnostic Codes 5099-5024 (tenosynovitis).  Under 
Diagnostic Code 5024, tenosynovitis is rated on limitation of 
motion of affected parts as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be evaluated for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate  diagnostic codes, a 
rating of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003 & 5024.

A 20 percent rating is warranted when flexion is limited to 
30 degrees (38 C.F.R. § 4.71a, Diagnostic Code 5260), and 
when extension is limited to 15 degrees (38 C.F.R. § 4.71a, 
Diagnostic Code 5261). Yet the veteran flexed his knee to 130 
degrees at a March 2003 and June 2004 VA examination and to 
140 degrees at an August 2004 VA examination.  He displayed 
full extension at these examinations as well.  (Range of 
motion measurements were not recorded in the May 2001 VA 
examination report.)  Thus, a 20 percent rating is not 
warranted under either criterion. 

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under Diagnostic Code 5262 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5262.  
Although a 20 percent rating is available under Diagnostic 
Code 5258, evaluation under this rating criterion is not 
appropriate because the veteran's knee condition does not 
involve dislocated semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5258.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  Yet the veteran was specifically found 
to have no instability at his May 2001, June 2004 and August 
2004 examinations, and he denied any dislocation or recurrent 
subluxation at his June 2004 examination.  He did complain of 
his knee occasionally "giving way" at a March 2003 
examination.  However, at the June 2004 examination, his knee 
was stable to varus and valgus, and had a stable Lachman and 
posterior Drawer's sign.  The veteran does not meet the 
criteria for a 20 percent rating under Diagnostic Code 5257.

A minimum 30 percent rating is assigned for ankylosis at a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  See 38 C.F.R. § 4.71; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  During the veteran's 
examinations, however, his  knee did not appear ankylosed and 
he could (as detailed above) flex and extend his knee.  A 30 
percent rating is not warranted for ankylosis under 
Diagnostic Code 5256. 

The RO assigned the initial 10 percent rating for the 
veteran's right knee disability for painful motion based on 
reports of objective tenderness at the lower pole of his 
patella during his May 2001 VA examination.  See 38 C.F.R. § 
4.40.  The next question is whether an additional rating 
should be given for functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  This regulatory provision must be 
considered in cases involving joints rated on the basis of 
limitation of motion.  See De Luca v. Brown, 8 Vet. App. 202 
(1995). 

At a May 2001 examination, the veteran complained of some 
right knee pain and stiffness due to periods of sitting or 
driving, and that he would need to take it easy for the rest 
of the day when he had flare-ups.  At a March 2003 
examination, he continued to complain of pain and swelling in 
his right knee, and that he quit running.  (He rode a bicycle 
and swam in lieu of running.)  Then at a June 2004 
examination, he reported he was able to start running again, 
2 to 3 times a week.  However, he stated that he had pain 
after jogging.  For his pain, he took Vioxx, 25mg by mouth, 
four times a day, which gave him moderate relief.  He further 
reported that his pain did not affect his duties of being a 
student.  During an August 2004 examination, he continued to 
complain of flare-ups occurring 3 times a week, and that his 
knee would become stiff after long periods of sitting, but 
that this condition was alleviated after walking for a few 
minutes.  He denied fatigability or lack of endurance, or 
that his knee disability interfered with his normal daily 
activities.

Although the veteran has subjectively reported right knee 
pain, and regularly complained of stiffness, he has (as 
detailed above) consistently been able to flex his right knee 
to at least 130 degrees and extend it to 0 degrees.  This is 
far above the level for even noncompensable ratings under 
Diagnostic Codes 5260 and 5261.  Moreover, despite his 
complaints, his right knee has regularly been described in 
clinical settings as stable with no weakness.  Thus, the 
Board finds the rating assigned for his right knee symptoms 
more than adequately compensate any potential flare-ups, 
weakness, fatigability, or incoordination.  

The Board has also considered (as the RO did in its December 
2002 statement of the case) the provisions of 38 C.F.R. § 
3.321(b)(1), which state that when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disabilities, an extraschedular 
evaluation will be assigned.  Yet the veteran has never been 
hospitalized for his right knee disability nor does the 
evidence suggest that it prevents him from working 
(currently, the veteran is a full time physician assistant 
student).  Moreover, the existing schedular ratings are 
already based upon the average impairment of earning 
capacity, and are intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of extraschedular ratings is simply not 
warranted.

Because the preponderance of the evidence does not reflect 
that an initial rating in excess of 10 percent for a right 
knee disability is warranted, the benefit-of-the-doubt 
doctrine is not applicable and this claim is denied.  See 38 
U.S.C.A. § 5107(b).

ORDER

An initial rating in excess of 10 percent for right knee 
patella tendonitis, with endochroma, and right tibia fibroma 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


